Title: To Thomas Jefferson from Samuel Adams, 24 April 1801
From: Adams, Samuel
To: Jefferson, Thomas



My Very Dear Friend
Boston April 24th: 1801

Your Letter of the 29th. of March came duly to my hand. I sincerely congratulate our Country on the arrival of the day of Glory, which has called you to the first office in the administration of our federal Government. Your warm feelings of friendship must certainly have carried you to a higher tone of expression, than my utmost merrits will bear: If I have at any time been avoided, or frowned upon, your kind ejaculation in the language of the most perfect friend of Man, surpasses every injury. The Storm is now over, and we are in port, and I dare say, the ship will be rigged for her proper service; she must also be well man’d and very carefully officered. No man can be fit to sustain an office, who cannot consent to the principles, by which he must be governed. With you, I hope, we shall once more see harmony restored; but after so severe and long a storm, it will take a proportionate time to still the raging of the waves. The World has been governed by prejudice and passion, which never can be friendly to truth; and while you nobly resolve to retain the principles of candour and of justice resulting from a free elective Representative Government, such as they have been taught to hate and despise; you must depend upon being hated yourself, because they hate your principles, not a man of them dare openly to despise you, your inaugural speech, to say nothing of your eminent services to the acceptance of our Country, will secure you from contempt. It may require some time before the great body of our fellow citizens will settle in harmony, good humour and peace: When deep prejudices shall be removed in some, the self interestedness of others shall cease, and many honest Men, whose minds for want of better information have been clouded shall return to the use of their own understanding, the happy and wished for time will come. The Eyes of the people have too generally been fast closed from the view of their own happiness; such Alass has been always the lot of Man! but Providence, who rules the World, seems now to be rapidly changing the sentiments of Mankind in Europe, and America: May Heaven grant, that the principles of Liberty and virtue, truth and justice may pervade the whole Earth. I have a small circle of intimate friends, among whom Doctr. Charles Jarvis is one; he is a man of much information and great integrity: I heartily wish, there may be an epistolary correspondence between him and you.—I should have written this Letter before, had not my faithfull friend and amanuensis John Avery; who is your friend as well as mine, been occupied in the business of his office of Secretary of this Commonwealth, which he attends with great punctuallity and  integrity.—It is not in my power my dear friend, to give you council, an Old Man is apt to flatter himself, that he stands upon an equal footing with younger Men, he indeed cannot help feeling, that the powers of his Mind, as well as his body are weakened; but he relies upon his memory, and fondly wishes his young friends to think, that he can instruct them by his Experience, when in all probability, he has forgot every trace of it, that was worth his memory. Be assured, that my esteem for you is as cordial, if possible, as yours is to me:—Though an Old Man cannot advise you, he can give you his Blessing: You have devoutly my Blessing and my Prayers.—
My dear Mrs. Adams will not suffer me to close this Letter, ‘till I let you know, that she recollects the pleasure and entertainment, you afforded us, when you was about to embark for France, and hopes that your administration may be happy to yourself, and prosperous to our Country.—

Saml Adams

